DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 9 is objected to because of the following informalities:  
Regarding claim 5, the recitations of “aqueous ink” (lines 5-6) and “a preparation” (lines 5-6) refer to previously recited limitations.
Regarding claim 9, the recitation of “aqueous ink” (line 6) refers to a previously recited limitation.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US 2007/0134330 A1) in view of Maruyama et al. (EP 3216807 A1).
Barreto et al. teach the following claimed limitations:
Regarding claim 1, a coating composition for applying inkjet printing thereto to form a marked preparation (biocompatible coating compositions for inkjet printing systems on biocompatible product; [0011]-[0012]), the composition comprising:
a water-soluble cellulose ether (cellulose ether polymer; [0023]) having a 2% by mass aqueous solution thereof (about 1% to about 3%; [0024]);
polyvinyl alcohol (PVA and combinations thereof; [0024]); and
a solvent (polymer in water; [0019]); 
wherein a mass ratio of the water-soluble cellulose ether to the polyvinyl alcohol is in a range from 99.0:1.0 to 55.0:45.0 (a 3% amount of polymer can be a combination of 2% cellulose ether polymer and 1% PVA resulting in a ratio of 67:33).
Regarding claim 4, the solvent is selected from the group consisting of water and lower alcohols having 1 to 3 carbon atoms (polymer in water; [0019]).
Regarding claim 5, a method for producing a preparation marked with aqueous ink (method for using biocompatible coating compositions for inkjet printing systems on biocompatible product; printing with aqueous inks; [0011]-[0012]), comprising:
a coating step of coating an object with the composition to form a coating layer on the object (applying coating compositions on biocompatible product to form a coating layer; [0011]-[0012]); and
a printing step of inkjet-printing on the coating layer with the aqueous ink to obtain the preparation marked with the aqueous ink (the coatings enable printing of markings having high print quality; [0011]-[0012]).
Regarding claim 6, the object is a core comprising an active ingredient, and the preparation is a tablet (tablets as pharmaceutical product has an active ingredient; [0011]).
Regarding claim 8, the aqueous ink contains a pigment (pigments; [0042]).
Regarding claim 9, a preparation marked with aqueous ink (biocompatible coating compositions for inkjet printing systems on biocompatible product; printing with aqueous inks; [0011]-[0012]), the preparation comprising:
a coating layer (coatings; [0012]) comprising a water-soluble cellulose ether (cellulose ether polymer; [0023]) having a 2% by mass aqueous solution thereof (about 1% to about 3%; [0024]), and polyvinyl alcohol (PVA and combinations thereof; [0024]), wherein the mass ratio of the water-soluble cellulose ether to the polyvinyl alcohol is from 99.0:1.0 to 55.0:45 (a 3% amount of polymer can be a combination of 2% cellulose ether polymer and 1% PVA resulting in a ratio of 67:33); and
a mark with the aqueous ink on the coating layer (the coatings enable printing of markings having high print quality; [0011]-[0012]).
Barreto et al. do not teach the following claimed limitations:
Further regarding claim 1, the water-soluble cellulose ether having a viscosity at 20°C in a range from 2.0 to 50.0 mPa·s.
Further regarding claim 9, the water-soluble cellulose ether having a viscosity at 20°C in a range from 2.0 to 50.0 mPa·s.
Maruyama et al. teach the following claimed limitations:
Further regarding claim 1, the water-soluble cellulose ether having a viscosity at 20°C in a range from 2.0 to 50.0 mPa·s (a 2% by weight aqueous solution of methyl cellulose has a viscosity at 20°C of 1 to 15 mPas; [0016]) for the purpose of tailoring the viscosity for a cellulose solution.
Further regarding claim 1, the water-soluble cellulose ether having a viscosity at 20°C in a range from 2.0 to 50.0 mPa·s (a 2% by weight aqueous solution of methyl cellulose has a viscosity at 20°C of 1 to 15 mPas; [0016]) for the purpose of tailoring the viscosity for a cellulose solution.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the water-soluble cellulose ether having a viscosity at 20°C in a range from 2.0 to 50.0 mPa·s; the water-soluble cellulose ether having a viscosity at 20°C in a range from 2.0 to 50.0 mPa·s, as taught by Maruyama et al., into Barreto et al. for the purpose of tailoring the viscosity for a cellulose solution.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US 2007/0134330 A1) as modified by Maruyama et al. (EP 3216807 A1) as applied to claim 1 above, and further in view of Kawada et al. (JP 2013-253030 A).
Barreto et al. as modified by Maruyama et al. do not teach the following claimed limitations:
Regarding claim 2, the water-soluble cellulose ether is selected from the group consisting of an alkyl cellulose, a hydroxyalkyl cellulose, and a hydroxyalkyl alkyl cellulose.
Regarding claim 3, the polyvinyl alcohol has a degree of saponification of 74.0 mol%.
Kawada et al. teach the following claimed limitations:
Further regarding claim 2, the water-soluble cellulose ether is selected from the group consisting of an alkyl cellulose, a hydroxyalkyl cellulose, and a hydroxyalkyl alkyl cellulose (alkyl celluloses; [0014]) for the purpose of using a nonionic polymer.
Further regarding claim 3, the polyvinyl alcohol has a degree of saponification of 74.0 mol% (saponification degree of 74.0 to 89.0 mol%; [0008]) for the purpose of tailoring the degree of saponification.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the water-soluble cellulose ether is selected from the group consisting of an alkyl cellulose, a hydroxyalkyl cellulose, and a hydroxyalkyl alkyl cellulose; the polyvinyl alcohol has a degree of saponification of 74.0 mol%, as taught by Kawada et al., into Barreto et al. as modified by Maruyama et al. for the purposes of using a nonionic polymer; tailoring the degree of saponification.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US 2007/0134330 A1) as modified by Maruyama et al. (EP 3216807 A1) as applied to claim 5 above, and further in view of Chiba et al. (US 4,917,885).
Barreto et al. as modified by Maruyama et al. do not teach the following claimed limitations:
Regarding claim 7, the object is a mold pin for capsule formation, the coating layer is a capsule shell, and the preparation is a capsule.
Chiba et al. teach the following claimed limitations:
Further regarding claim 7, the object is a mold pin for capsule formation, the coating layer is a capsule shell, and the preparation is a capsule (mandrel pin for making hard medicinal capsule; column 1 lines 12-20) for the purpose of making a medicinal capsule.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the object is a mold pin for capsule formation, the coating layer is a capsule shell, and the preparation is a capsule, as taught by Chiba et al., into Barreto et al. as modified by Maruyama et al. for the purpose of making a medicinal capsule.
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. (US 2007/0134330 A1) as modified by Maruyama et al. (EP 3216807 A1) as applied to claim 9 above, and further in view of Kawada et al. (JP 2013-253030 A).
Barreto et al. as modified by Maruyama et al. do not teach the following claimed limitations:
Regarding claim 10, the water-soluble cellulose ether is selected from the group consisting of an alkyl cellulose, a hydroxyalkyl cellulose, and a hydroxyalkyl alkyl cellulose.
Regarding claim 11, the polyvinyl alcohol has a degree of saponification of 74.0 mol%.
Kawada et al. teach the following claimed limitations:
Further regarding claim 10, the water-soluble cellulose ether is selected from the group consisting of an alkyl cellulose, a hydroxyalkyl cellulose, and a hydroxyalkyl alkyl cellulose (alkyl celluloses; [0014]) for the purpose of using a nonionic polymer.
Further regarding claim 11, the polyvinyl alcohol has a degree of saponification of 74.0 mol% (saponification degree of 74.0 to 89.0 mol%; [0008]) for the purpose of tailoring the degree of saponification.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the water-soluble cellulose ether is selected from the group consisting of an alkyl cellulose, a hydroxyalkyl cellulose, and a hydroxyalkyl alkyl cellulose; the polyvinyl alcohol has a degree of saponification of 74.0 mol%, as taught by Kawada et al., into Barreto et al. as modified by Maruyama et al. for the purposes of using a nonionic polymer; tailoring the degree of saponification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




20 May 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853